Francis E. Sweeney, Sr., J.,
dissenting. I am disturbed by the majority’s requirement that police officers must now recite certain words before a consensual interrogation may begin. This “bright-line” test appears unique to Ohio and vastly undercuts our law enforcement’s ability to ferret out crime. Furthermore, the majority’s test is contrary to well-established state and federal constitutional law.
*656The United States Supreme Court has made it clear that not every encounter between a police officer and citizen is a seizure. Florida v. Bostick (1991), 501 U.S. 429, 434, 111 S.Ct. 2382, 2386, 115 L.Ed.2d 389, 398. Instead, the encounter becomes a seizure and is subject to Fourth Amendment scrutiny only when the encounter loses its consensual nature.1 Id. Traditionally, the crucial test has always been “whether, taking into account all of the circumstances surrounding the encounter, the police conduct Vould have communicated to a reasonable person that he was not at liberty to ignore the police presence and go about his business.’ ” Id. at 437, 111 S.Ct. at 2387, 115 L.Ed.2d at 400. In other words, “a person has been ‘seized’ within the meaning of the Fourth Amendment only if, in view of all the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave.” United States v. Mendenhall (1980), 446 U.S. 544, 554, 100 S.Ct. 1870, 1877, 64 L.Ed.2d 497, 509. See, also, State v. Childress (1983), 4 Ohio St.3d 217, 4 OBR 534, 448 N.E.2d 155. The determination of whether consent has been freely given has always been a factual one, which, once made, should not be disturbed on appeal. Schneckloth v. Bustamonte (1973), 412 U.S. 218, 227, 93 S.Ct. 2041, 2047-2048, 36 L.Ed.2d 854, 862-863.
The United States Supreme Court has consistently applied this legal standard in cases dealing with consensual encounters. -In fact, in Bostick, supra, the Supreme Court struck down a per se rule adopted by the Florida Supreme Court that all routine bus searches were unconstitutional. The Supreme Court remanded the case to the state court to apply the totality-of-the-circumstances test. More to the point of the facts of this case,’in Florida v. Jimeno (1991), 500 U.S. 248, 111 S.Ct. 1801, 114 L.Ed.2d 297, the court applied this legal standard to justify a consent to search following a traffic stop.
Indeed, courts from around the nation have had no problem in upholding the validity of consensual searches where consent was obtained after a traffic stop. See, e.g., State v. C.S. (Fla.App.1994), 632 So.2d 675; State v. Bonham (1993), 120 Or.App. 371, 852 P.2d 905; United States v. Werking (C.A.10, 1990), 915 F.2d 1404.
Despite this well-established test, the majority now holds that before a police officer may engage in consensual interrogation, the officer must inform the individual that “at this time you legally are free to go.” However, the United States Supreme Court has ruled that being informed of the right to refuse a search is but one factor to be taken into account when determining whether consent was freely given; it is not the “sine qua non of an effective consent.” *657Schneckloth, supra, 412 U.S. at 227, 93 S.Ct. at 2048, 36 L.Ed.2d at 863. The distinction between being informed of the right to refuse a search and being informed of the right to leave the scene is insignificant. Whether the police officer uttered a warning is a relevant consideration, but it does not end the inquiry.
I would instead apply the totality-of-the-circumstances test to this case. Here, appellee was properly stopped and detained for speeding. After the traffic matter was concluded, the officer returned appellee’s license. Appellee testified that he believed he was free to leave. At this point, the encounter between appellee and the police officer became an ordinary consensual encounter between a private citizen and a law enforcement officer. Since appellee’s liberties were not curtailed and since he understood that he could leave, there was no “seizure” implicating state or federal constitutional guarantees. Appellee’s consent should not be invalidated solely because it followed a traffic stop and simply because the police officer failed to warn appellee that he was free to go. The utterance of these “magic words” is but one factor for the fact-finder to consider when making the determination as to whether consent was voluntarily given.
In Mendenhall, supra, at 554, 100 S.Ct. at 1877, 64 L.Ed.2d at 509, the United States Supreme Court lists other examples of circumstances that might indicate a seizure and, consequently, invalid consent: the threatening presence of several officers, display of a weapon, physical touching of the person, and the use of language or tone of voice indicating that compliance with the officer’s request is compelled. None of these factors was present in this case. Appellee testified that the officer was nice to him at all times and never drew a weapon. Although appellee may have been intimidated or nervous, the officer’s conduct did not rise to such a level as to make him believe he had to agree to the search.
As support for its holding, the majority relies on State v. Chatton (1984), 11 Ohio St.3d 59, 11 OBR 250, 463 N.E.2d 1237. However, Chatton is clearly distinguishable from this case. In Chatton, the police officer stopped the defendant for driving without license plates. Once the officer discovered that the vehicle displayed a temporary tag, which made his initial stop improper, the officer nevertheless detained the defendant and asked to see his license. The issue in Chatton was whether the police officer had continuing justification to detain the defendant. In this case, the issue is whether an individual who has been validly detained pursuant to a traffic stop may, in response to a police request, give a free and voluntary consent to search, once the traffic stop has been completed and the individual knows he is free to leave. Even the majority concedes that consent was not an issue in Chatton. However, the instant case turns entirely on the issue of consent. Thus, Chatton has little applicability to this case.
*658This technique of requesting consent following an initial valid detention is employed on a daily basis throughout this nation to interdict the flow of drugs. While I certainly do not advocate giving police officers carte blanche in their treatment of traffic violators, when the original stop is permissible, the police should be permitted to make inquiries that are not coercive. The majority’s bright-line test undercuts police authority and severely curtails an important law enforcement tool that is sanctioned by state and federal constitutional law.
For all these reasons, I would reverse the court of appeals and reinstate the trial court’s judgment.
Douglas and Cook, JJ., concur in the foregoing dissenting opinion.

. Section 14, Article I of the Ohio Constitution is analogous to the Fourth Amendment to the United States Constitution.